DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (20160031739) in view of Carlomagno (2006/0191292).  Lezzi teaches a method for thermally strengthening a glass article, the method comprising first conveying a glass article having a temperature above a transition point of the glass article into a position between a first two fluid bearing surfaces ([0101]), and second cooling the glass article located in between the two fluid bearing surfaces ([0007], figure 16), with at least 50% of said cooling taking place by conduction from the glass article to the fluid bearing surfaces, during at least some point in time during the .
 Regarding claim 5, Lezzi teaches the conduction takes place from the glass article through a fluid of the fluid bearing to the fluid bearing surfaces ([0008]).
Regarding claims 7 and 8, Lezzi teaches heating the glass article between a second two fluid bearing surfaces before conveying the glass article, wherein one or both of the second two fluid bearing surfaces are moved toward the glass article ([0098]-[0099], figure 16).
Regarding claims 9-12, Lezzi teaches the apparatus comprises a hot zone for heating the glass article and cold zone for quenching the glass article. Lezzi also teaches the apparatus can optionally have a transition zone between the hot zone and the cold zone ([0078]).  Lezzi also teaches rapidly transferring the glass article from the hot zone to the cold zone ([0121]).  Thus, in the embodiment wherein a transition zone is not utilized, combined with the rapid transfer of the glass article, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the changes in temperature in the glass article to be less than 5°C, when transitioning to a point fully within the cooling zone, as the glass article is moved directly from the hot zone to the cold zone.
Regarding claims 13-15, Lezzi teaches rapidly transferring the glass article from the hot zone to the cold zone ([0121]).  Lezzi also teaches actively cooling the fluid bearings so that the bearings are at thermal equilibrium to ensure the front and trailing edges of the glass sheet have uniform thermal histories, which is interpreted to imply uniform temperatures along the surface of the glass article ([0102]); thus, suggesting a 
Regarding claims 16-17, Carlomagno teaches the first two bearing surfaces have a surface shape that is not planar, but is instead curved in two directions, which provides for a curved surface that is not a section of a cylindrical surface or a toroidal surface ([0047]).
Regarding claims 18-19, Lezzi teaches both fluid bearings do not contact the glass article (figure 16, [0097], [0103]). Carlomagno teaches moving one or both fluid bearings toward the glass article such that both fluid bearing surfaces do not contact the glass article (figures 2-3).
Regarding claim 20, Lezzi teaches using gas bearings ([0103], [0110]).
Regarding claim 22, Lezzi teaches the glass article is a sheet ([0076]).
Response to Arguments
Applicant’s arguments, see page 10, filed June 15, 2021, with respect to Shields have been fully considered and are persuasive. The rejection of claims 1, 5, 16-20, and 22 under Shields and Carlomagno has been withdrawn. 
However, applicant's arguments regarding Lezzi and Carlomagno have been fully considered but they are not persuasive. Applicant argues Carlomagno does not disclose fluid bearing surfaces, but instead an air quenching apparatus for enhancing convective cooling. Both Lezzi and Carlomagno teaches apparatus for temperature glass sheets. Although the dominant heat transfer mode for the cooling apparatus of Carlomagno is not specified, it’s not a feature relied upon for the rejection of claim 1. As mentioned, Lezzi teaches the two fluid bearings for cooling the glass sheet, wherein conduction 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741